Citation Nr: 1740355	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-45 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for emphysema, for accrued benefits purposes.

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1968. He served in Vietnam in December 1967 and January 1968. He died in September 2013. The present appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO denied the Veteran's claim for service connection for emphysema and COPD.

In May 2011, the Veteran and the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is in the claims file.

In July 2011, the Board remanded the case to the RO for the development of additional evidence.

In September 2013, while the appeal was pending, the Veteran died. In October 2013, the Board dismissed the appeal due to the death of the Veteran. 

In an October 2013 rating decision, the RO granted the appellant's claim for service connection for the cause of the Veteran's death, finding that his service-connected heart disease contributed to causing his death.

In November 2013, the appellant requested to be substituted for the Veteran to pursue the appeal for service connection for emphysema and COPD, to establish that accrued benefits based on those disorders were due to the Veteran, and, following his death, are payable to a survivor, the appellant. In February 2014, the VA Pension Management Center at the Philadelphia, Pennsylvania RO substituted the appellant for the Veteran for those purposes. The continuing appeal was forwarded to the Board for review.

In April 2016, the Board remanded the case to the RO for additional action. The RO took additional action and returned the case to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's emphysema diagnosed years after his service was not manifest during service.

2. The Veteran's COPD diagnosed years after his service was not manifest during service.

3. The Veteran's emphysema was not attributable to his herbicide exposure in service.

4. The Veteran's COPD was not attributable to his herbicide exposure in service.

5. The Veteran's emphysema was not attributable to his exposure in service to diesel exhaust and other fumes.

6. The Veteran's COPD was not attributable to his exposure in service to diesel exhaust and other fumes.

7. The Veteran's emphysema was not attributable to his tobacco use in service.

8. The Veteran's COPD was not attributable to his tobacco use in service.


CONCLUSIONS OF LAW

1. The Veteran's emphysema was not incurred or aggravated in service, and is not attributable to exposures or other events in service. 38 U.S.C.A. §§ 1103, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309 (2016).

2. The Veteran's COPD was not incurred or aggravated in service, and is not attributable to exposures or other events in service. 38 U.S.C.A. §§ 1103, 1110, 1116, 5107; 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran and the appellant notice in letters issued in 2007 through 2014. In those letters, the RO notified them what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the May 2011 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran did not assert and the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and neither has identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, and VA medical examinations and opinions. The examinations and opinions and the other assembled records are adequate and sufficient to reach decisions on the issues on appeal. The RO has substantially fulfilled the instructions in the 2011 and 2016 Board remands.

The Board finds that the Veteran and the appellant were notified and aware of the evidence needed to substantiate the claim, and the avenues through which they might obtain such evidence, and the allocation of responsibilities between the claimants and VA in obtaining evidence. The Veteran and the appellant actively participated in the claims process by providing evidence and argument. Thus, they were provided with a meaningful opportunity to participate in the claims process, and they have done so.

Emphysema and COPD

The Veteran contended that he developed emphysema and COPD as a result of events during service. He noted that his service in Vietnam is consistent with exposure to an herbicide such as Agent Orange, which, he asserted, could have caused his emphysema and COPD. He contended that his exposure during service to tank engine diesel exhaust, and to gasses from the firing of tank weapons, caused his emphysema and COPD. He also asserted that his emphysema and COPD were related to his use of tobacco, and reported that his tobacco use began during his service. As noted above, the appellant has been substituted for the Veteran for purposes of pursuing the pending appeal for service connection for emphysema and COPD, to establish that accrued benefits based on those disorders were due to the Veteran, and, following his death, are payable to her as his survivor.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under certain circumstances, service connection for certain specific diseases may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). If a veteran was exposed to Agent Orange or another herbicide agent, service connection for any of diseases listed at 38 C.F.R. § 3.309(e) will be presumed if that disease becomes 

manifest to a degree of 10 percent disabling at any time after service. 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 C.F.R. § 3.307(a)(6)(iii).

For claims received after June 9, 1998, service connection is precluded for any disability related to chronic tobacco use, even if the tobacco use occurred during service. See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300. Service connection for a disease resulting from tobacco use is not precluded, however, where the disability resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service. 38 C.F.R. § 3.300(b)(1). In addition, VA's Office of General Counsel (OGC) has held that the legal bar to service connection for a disability or death attributable to tobacco use does not bar a finding of secondary service connection for a disability or death related to a veteran's use of tobacco products after the veteran's service, where that disability is proximately due to or aggravated by a service-connected disability that is not service-connected on the basis of being attributable to the veteran's use of tobacco products during service. VAOPGCPREC 6-2003 (October 28, 2003).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the 

determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Military and medical records reflect that the Veteran was born in October 1948, and that he entered service in May 1967, when he was eighteen years old. His service treatment records do not contain any information that suggests any respiratory problems or disorders during service.

The claims file contains records of private medical treatment of the Veteran from 1984 forward. In December 1984, he went to a hospital emergency room to address chest pain and shortness of breath. In treatment in January 1985, he reported a six week history of sporadic chest pressure. In August 1985 a chest x-ray showed bullous disease. In February 1986, pulmonary function tests (PFTs) showed moderate obstructive ventilatory defect.

In treatment in June 1990 and December 1991, the Veteran reported chest pain. In March 1992 he was seen for fever and cough. He was noted to have bilateral pulmonary infiltrates. A clinician noted that bullous emphysema had been diagnosed in January 1985. Bronchoscopy performed in December 1992 showed evidence of mild mucosal inflammation, without endobronchial lesion or obstruction.

In February 1993, it was noted that the Veteran was under treatment for pulmonary tuberculosis (TB). Clinicians found that the TB was asymptomatic as of July 1993, and likely cured as of October 1993.

In November 1996, chest x-ray showed interstitial changes in both of the Veteran's lungs. In November 1999, chest x-ray showed changes of COPD. From 2000 forward, physicians found x-ray and clinical evidence of emphysema and COPD.

From 2005 forward, private pulmonologist L. A. W.-S., D.O., treated the Veteran. From March 2005 Dr. W.-S.'s assessment was severe COPD. From October 2007 her assessment was end stage COPD.

In October 2007 VA received the Veteran's claim for service connection for emphysema and COPD. The Veteran reported that he began to have emphysema and COPD in 1985. He contended that those disorders were related to exposure in service to Agent Orange and to tanks.

In August 2008, Dr. W.-S. reported that she had reviewed some of the Veteran's records, from as early as 1984. She noted his current report that during service he was in an unventilated tank, and was exposed to tank engine exhaust and gasses from tank weapons. She expressed the opinion that those exposures during service "of course . . . could be a contributing factor to his development of his lung disease."

In a September 2008 statement, the Veteran contended that his emphysema and COPD were related to his exposure in service to exhaust and gas fumes.

In March 2011, Dr. W.-S. reported having reviewed records of treatment of the Veteran during and since service. She stated that presently he had COPD and emphysema. She opined that it is at least as likely as not that his COPD and emphysema were caused or aggravated by his in-service exposure, while in a tank turret without ventilation, tank engine exhaust and gasses emanating from tank-based machine guns. She explained that his present end stage lung disease "may have been aggravated by" his exposure to those gasses.

In the May 2011 Board hearing, the Veteran reported that he was diagnosed with emphysema and COPD in the early 1980s. He stated that during service he had duties as a gunner in a tank. He stated that he was in Vietnam for about 30 days, and that he was in a tank during fire missions that occurred every night. He reported that during the fire missions he felt choked and gagged by the weapons fire smoke and the diesel exhaust fumes that came into the tank, such that the door or hatch had to be opened or he had to change positions. He indicated that later he had difficulty breathing when performing strenuous duties. He reported that he did not seek treatment at the time, as there was no time under the circumstances. He indicated that after service he continued to have breathing problems with activity, but that he thought that those symptoms were due to being out of shape. He related that the breathing difficulty progressed slowly over the years, and that he did not see a doctor about it until at least 1980, possibly the mid-1980s. He reported that after service he had jobs as an underwriter, a cabdriver, and a bartender. He stated that presently he continued in treatment for his emphysema and COPD. He reported that his breathing difficulty became much worse in about 2007.

The Veteran reported that he starting smoking in about 1967, during service. He noted that he received cigarettes in his rations. He related that while he was in Vietnam he smoked heavily because he was so scared. He stated that after he left Vietnam he decreased his smoking to about one pack a day. He reported that he stopped smoking in about 2007. The appellant (the Veteran's wife) testified that a doctor the Veteran saw in the 1980s related his breathing problems to his service in Vietnam.

In August 2011, the Veteran began to receive VA medical care. He was noted to have COPD and to be dependent on steroids and oxygen. He reported that he had smoked from age 17 until 2007. He also related a history of TB in 1992. A clinician noted that May 2011 chest x-rays showed pulmonary emphysema.

The Veteran had a VA respiratory conditions examination in May 2012. The examining physician, an internist, reported having reviewed the Veteran's claims file. The examiner found that the Veteran had emphysema and COPD, and indicated that each was diagnosed in the late 1990s. The Veteran reported that during his service in Vietnam he was a tank gunner and was exposed to smoke and fumes. He stated that he was diagnosed with emphysema and COPD in the 1980s. He stated that he began smoking at age 17 and stopped at age 59. He related that his respiratory disorders had worsened over the years, and that he had required supplemental oxygen since 2007. The examiner noted that treatment included daily steroid medication.

The examiner expressed the opinion that it is less likely than not that the Veteran's emphysema and COPD were incurred in service or caused by injury, illness, or events during service, including fume exposure in tanks and herbicide exposure in Vietnam. He explained that the Veteran was in Vietnam for a brief period, and that any exposures during his Vietnam service were insignificant compared to his 40 year history of smoking. The examiner noted that a physician who had opined about the etiology of the Veteran's respiratory disorders did not cited any medical or scientific studies or literature addressing a relationship between fume exposure in tank crew service, or herbicide exposure, and lung diseases. The examiner stated that the emphysema and COPD are common and well-known sequelae of chronic smoking. He noted that the Veteran smoked for about 40 years.

In June 2012 the Veteran wrote that he was exposed to tank diesel engine fumes not only while he was in Vietnam, but from the completion of boot camp through the end of his service. He stated that in Vietnam he also was exposed to fumes from the burning of solid waste from the latrines, which was ignited with diesel fuel.

In December 2012, a VA pulmonologist reviewed the history and the May 2012 VA examination findings. The pulmonologist expressed the opinion that it is more likely than not that the Veteran's emphysema and obstructive disease are related to his smoking history. The pulmonologist opined that his short term exposure to exhaust fumes during service would not cause the current degree of impairment.

In a January 2013 statement, the Veteran wrote that during service he had heavy and continuous exposure to exhaust fumes. He contended that the exposure caused damage to his lungs during service even though the lung problems were first diagnosed after service. In the same statement, he wrote that he did not smoke cigarettes before he entered service, but began smoking tobacco cigarettes while he was in service. He reported that during service in Vietnam a sergeant ordered him and others to smoke to calm their nerves. He noted that they received cigarettes in their rations.

In April 2017 a VA pulmonologist reviewed the claims file. The reviewing physician provided the opinion that the Veteran's exposure in service to dust and fumes did not cause his COPD. He explained that COPD takes years to develop. He opined that the overwhelmingly most likely cause of the Veteran's COPD was 40 years of tobacco use. 

The physician expressed the opinion that the Veteran's exposure to dust and fumes in service did not substantially contribute to causing his COPD. He explained that, although environmental exposures can have a link to COPD, there is usually prolonged exposure, such as a lifetime of occupational or residential exposure to air pollution or other hazards, before significant effect occurs.

The physician noted the 2008 and 2011 opinions of Dr. W.-S. that the exposures in service may have contributed to, or could be a contributing factor in, the development of the Veteran's respiratory disorders. The physician opined that Dr. W.-S.'s finding of a possible connection were valid. The physician opined, however, that it is not at least as likely as not that there was a substantial contribution.

In 2011, the Veteran reported that during service he had respiratory problems for which he did not seek treatment. He stated that symptoms continued and progressed after service, and he sought treatment beginning in the 1980s. As there are no contemporaneous records reflecting any respiratory complaints during his service, and his emphysema and COPD were diagnosed years after service, the preponderance of the evidence is against onset or aggravation of those disorders during service.

Because the Veteran served in Vietnam in 1967 and 1968, he is presumed to have been exposed to herbicides during that service. The diseases listed at 38 C.F.R. § 3.309(e), for which service connection is presumed based on herbicide exposure, do not include emphysema or COPD, however. His herbicide exposure therefore does not provide a basis to presume service connection for his emphysema or his COPD. Service connection for a disease based on herbicide exposure may nonetheless be supported by direct evidence. No medical professional has suggested or opined, however, that the Veteran's service exposure to herbicides caused his emphysema or his COPD. The preponderance of the evidence thus is against service connection for his emphysema and COPD based on his herbicide exposure.

From 2007 forward, the Veteran described his exposure in service to diesel engine exhaust and other fumes, his immediate reactions to those fumes, and his shortness of breath with exertion during service and thereafter. His treating pulmonologist Dr. W.-S., who reviewed his records, opined that it is possible that those exposures contributed to the development of his lung disease, and that it was at least as likely as not that those exposures aggravated his lung disease. A VA internist and two VA pulmonologists who reviewed the file in 2012 and 2017 concluded differently, opining that it is not at least as likely as not that the exposures in service substantially contributed to causing his emphysema and COPD. The VA physicians explained that chronic tobacco use is a scientifically accepted cause of emphysema and COPD diseases. They noted the extent of the Veteran's exposure in service to exhaust and other fumes, and the extent of his tobacco use. The VA physicians' explanations, with consideration of the relative extent of the Veteran's exposures, 

make the VA physicians' opinions more persuasive that Dr. W.-S.'s opinion. The greater persuasive weight of the evidence, then, is against the exhaust and fume exposures in service having caused or aggravated his emphysema and COPD.

Several physicians clinicians have found a likely association between the Veteran's cigarette smoking and his emphysema and COPD. There is mixed evidence as to whether the Veteran's tobacco use began before or during service. In either case, his claim for service connection for emphysema and COPD was received after June 9, 1998, so service connection for those disabilities based on his tobacco use during service is precluded in accordance with 38 U.S.C.A. § 1103 and 38 C.F.R. § 3.300. His emphysema and COPD have not otherwise been shown to have been incurred or aggravated during his service, so 38 C.F.R. § 3.300(b)(1) does not provide an exception to that preclusion. In addition, regardless of when his tobacco use began, there is no indication that he had any service-connected disability that caused his post-service tobacco use.

In summary, the Board denies service connection for the Veteran's emphysema and COPD, and thus denies accrued benefits for the appellant, as the Veteran's emphysema and COPD were not incurred or aggravated in service, were not attributable to his herbicide exposure, were not attributable to his service exposure to exhaust and other fumes, and were not attributable to his tobacco use in service.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for emphysema, for accrued benefits purposes, is denied.

Entitlement to service connection for COPD, for accrued benefits purposes, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


